Case 1:15-cv-00152-RGA Document 478 Filed 11/14/18 Page 1 of 1 PageID #: 38949



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


BIO-RAD LABORATORIES, INC., et al.,

                       Plaintiffs,

                V.                                   Civil Action No. 15-152-RGA

1OX GENOMICS, INC.,

                       Defendant.


                                          JUDGMENT

       This   1± day of November 2018, the Court having held a jury trial, and the jury having
rendered a verdict, pursuant to Fed. R. Civ. P. 58(b)(2), IT IS HEREBY ORDERED that:

       Judgment in the amount of $23,930,718 is entered for Plaintiffs Bio-Rad Laboratories,

Inc. and the University of Chicago and against Defendant 1OX Genomics, Inc. on the Second,

Third, and Fifth Counts of the Third Amended Complaint. (D.I. 85).

       Judgment is further entered for Plaintiffs Bio-Rad Laboratories, Inc. and the University

of Chicago and against Defendant lOX Genomics, Inc. on the Third, Fourth, Fifth, Sixth, Ninth,

and Tenth Counterclaims of lOX Genomics, Inc.'s Answer and Counterclaims to Plaintiffs'

Third Amended Complaint. (D.I. 87).
